2017 UT App 32



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                              v.
                    BRADLEY EDWARD BOURK,
                          Appellant.

                             Opinion
                        No. 20141069-CA
                     Filed February 16, 2017

           Third District Court, Salt Lake Department
                The Honorable Vernice S. Trease
                          No. 141901810

         Joel J. Kittrell and Kristina H. Ruedas, Attorneys
                             for Appellant
        Sean D. Reyes and Thomas B. Brunker, Attorneys
                         for Appellee

  JUDGE J. FREDERIC VOROS JR. authored this Opinion, in which
 JUDGES DAVID N. MORTENSEN and JILL M. POHLMAN concurred.

VOROS, Judge:

¶1    Defendant Bradley Edward Bourk was convicted of
aggravated robbery. The aggravating factor was his use of a
dangerous weapon. A victim of the crime testified that Bourk
“put his hand into his jacket and pulled out a gun.” Bourk
contends on appeal that the trial evidence was insufficient to
support a jury finding that he used a dangerous weapon in the
course of committing a robbery. We affirm.

¶2     In assessing a claim of insufficiency of the evidence, “we
review the evidence and all inferences which may reasonably be
drawn from it in the light most favorable to the verdict of the
jury.” State v. Maestas, 2012 UT 46, ¶ 302, 299 P.3d 892 (citation
                          State v. Bourk


and internal quotation marks omitted). We reverse “only when
the evidence, so viewed, is sufficiently inconclusive or inherently
improbable that reasonable minds must have entertained a
reasonable doubt that the defendant committed the crime of
which he or she was convicted.” Id. (citation and internal
quotation marks omitted). Also, “in reviewing the sufficiency of
the evidence, we refuse to re-evaluate the credibility of witnesses
or second-guess the jury’s conclusion.” State v. Fedorowicz, 2002
UT 67, ¶ 40, 52 P.3d 1194 (citation and internal quotation marks
omitted). 1

¶3         A person commits aggravated robbery if, in the course of
committing robbery, he “uses or threatens to use a dangerous
weapon as defined in Section 76-1-601.” Utah Code Ann. § 76-6-
302(1)(a) (LexisNexis 2012). Section 76-1-601 defines “dangerous
weapon” in part as “any item capable of causing death or serious
bodily injury” or “a facsimile or representation of the item,
if . . . the actor’s use or apparent intended use of the item leads
the victim to reasonably believe the item is likely to cause death
or serious bodily injury . . . .” Id. § 76-1-601(5).

¶4     Here, store employees stopped Bourk, suspecting
shoplifting. A scuffle ensued. During the fight, Bourk dropped a
number of items, including a holster he had just purchased and a
CO2 cartridge. One of the employees testified that, after the store
employees escorted Bourk to an office in the back of the store,
Bourk “put his hand into his jacket and pulled out a gun and we
saw the gun.” The employee, who was experienced with guns,
saw the barrel of the gun but couldn’t tell what kind of gun it
was, because Bourk placed his left hand over the top of the gun.

1. Both parties indicated that because Bourk did not preserve his
sufficiency challenge, we should apply a plain error standard of
review. However, our own review of the record indicates that
Bourk did preserve this challenge. Our disposition would be the
same under a plain error analysis.



20141069-CA                     2                2017 UT App 32
                         State v. Bourk


The employee feared that Bourk would use the gun and
afterwards “felt very fortunate that he didn’t use it.” Bourk
never threatened to shoot or said “I have a gun.” But one of the
employees said, “He’s got a gun, he’s got a gun” and stepped
back from Bourk. No one was injured in the encounter.

¶5      Bourk testified that what the employee thought was a gun
was in fact a “little chrome torch lighter” used for lighting
cigarettes. No gun or torch lighter was ever recovered, but Bourk
did draw a sketch of the torch lighter, which was admitted as a
trial exhibit and is attached to this opinion.

¶6     The question here is whether the evidence was sufficient
to support a jury finding beyond a reasonable doubt that Bourk
either used a gun or used a facsimile or representation of a gun
where his use or apparent intended use of the facsimile led the
victim to reasonably believe it was a gun. See id. The evidence
here is not so “inconclusive or inherently improbable that
reasonable minds must have entertained a reasonable doubt that
the defendant committed the crime of which he or she was
convicted.” See Maestas, 2012 UT 46, ¶ 302 (citation and internal
quotation marks omitted). One of the victims, who was familiar
with guns, testified that Bourk pulled out a gun, and the other
victim exclaimed, “He’s got a gun.” Bourk himself testified that
he pulled out a chrome torch lighter, and Bourk’s sketch of the
lighter resembles a gun. Viewing these facts in the light most
favorable to the jury’s verdict, we hold that reasonable minds
could conclude beyond a reasonable doubt that Bourk either
wielded a gun or wielded a facsimile of a gun in a manner that
led the victims to reasonably believe it was a gun.

¶7    Affirmed.




20141069-CA                    3                2017 UT App 32
              State v. Bourk


              EXHIBIT A




20141069-CA        4           2017 UT App 32